DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the recloseable container being devoid of an inner frame”. Throughout the original disclosure an inner frame is described as being part of the invention.  In par. 21 the specification recites that an additional inner frame is not require.  This appears to be different than the first inner frame that is described since it is only mentioned once and the rest of the disclosure repeatedly mentions how the inner frame is part of the overall structure. Therefore, the limitation is new matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claim(s) 1, 5, 6, 14 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bray et al. (U.S. Patent No. 6,164,444).
Bray discloses a reclosable container for consumer items (Fig. 1) comprising: a box (1), the box having a first box end; an inner frame (15) within the box, a first inner frame end of the inner frame defining a cut out (21) that is accessible through the first box end of the box, an inner liner (25) within the inner frame, a first inner liner end of the inner liner defining an opening (30, 31), that is accessible through the cut out; and a label (7) overlaying the opening, the label including an attachment portion and a tacky portion, the attachment portion being connected to a first portion of the inner liner with an adhesive, the tacky portion being connected to a second portion of the inner liner with a bonding material, the adhesive having a higher tackiness than the bonding material (col. 5, lines 11-40), wherein the label is configured to open and reclose the opening to allow selective access to an inner cavity of the inner liner, wherein the bonding material is configured to provide a low tack connection between the label and the tacky portion so that the label can be separated from the tacky portion and then reconnected to the tacky portion to open and reclose the opening (col. 5, lines 26-41), further comprising: a lid (2) hingedly connected to the box, the lid being configured to enclose the opening and an upper portion of the inner frame when the lid is in a closed position, and the releasable container can also be devoid of an outer box (col. 5, lines 53-59). Note that the container is devoid of an inner frame to the same degree disclose by applicant since the inner frame is made of a different structure than the other components and a user could separate the different components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bray.
Bray teaches adhesives and bonding material as shown above but fails to specifically teach that the adhesive is a hotmelt adhesive, and the bonding material is at least one of a synthetic semi-pressure sensitive hotmelt adhesive, a removable acrylic based adhesive, a double-sided tacky tape or a hook-and-loop fastener. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the adhesive and bonding material with different adhesives, in order to achieve the same result and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 2-4, 7-9, 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bray in view of Messing et al. (U.S. Patent No. 7,877,963).
Bray discloses all the claimed limitations as show above wherein the inner liner includes at least one lie of weakness (30, 31) that defines the opening, wherein a top panel of the liner at least partially defines the opening (Fig. 4), wherein a front panel of the inner liner also defines a portion of the opening (Fig. 1), wherein the label is configured to initially be separated from the inner liner by the tacky portion being separating from the second portion while the attachment portion remains connected to the first portion as the at least one line of weakness is torn to form the opening(col. 6, lines 21-40), and wherein the bonding material is configured to reconnect the tacky portion to the second portion to reclose the opening (col. 5, lines 32-42), but fails to teach wherein the inner liner is paper and aluminum or the liner is polypropylene-aluminum-polypropylene laminate, with a bending stiffness ranging from about 4.5 N/m to about 12 N/m, or the claimed paper weights and thicknesses.
Messing teaches that it is known in the art to manufacture a liner with paper and aluminum or the liner as polypropylene-aluminum-polypropylene in order to adjust the barrier properties and cost of the liner (col. 3, lines 45-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the liner out of various materials, as taught by Messing, in order to adjust the cost and barrier properties of the liner.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the liner with materials having the claimed stiffness, paper weight or thickness, in order to adjust the cost, strength and barrier properties of the liner and since it has been held to be within the general skill of a worker in the art to select a known material. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).


Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bray and Messing in view of Bray et al. (U.S. Patent No. 6,874,623).
Bray fails to teach wherein the label extends essentially over the entire width of the top panel of the inner liner.
Bray ‘623 teaches that it is known in the art to manufacture a liner (1) with an opening extending in a top and front panel (Fig. 2) that is sealed by a label (5) wherein the label extends over the opening (col. 3, lines 25-28), the label being releasably attached to the liner by a low tack connection (col. 4, II. 64 - col. 5, II. 2), and a portion of the liner defined by a line of weakness (2) is permanently attached to the label by a high tack connection (col. 3, lines 32-53), wherein the label extends over a majority of the width of a top panel of the liner (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Bray with the label size taught by Bray ‘623, in order to adjust the size of the opening in the container.

Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733